Citation Nr: 0627005	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased rating for residuals of fracture, 
left ankle, with degenerative joint disease, currently rated 
20 percent.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which continued a 20 percent rating 
previously assigned for residuals of fracture, left ankle, 
with degenerative joint disease.  


FINDING OF FACT

The veteran's left ankle disorder is manifested by arthritis 
and marked limitation of motion, with no evidence of 
malunion, ankylosis, or astragalectomy.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of fracture, 
left ankle, with degenerative joint disease, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 5271 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran fractured his left ankle during military service.  
He has been in receipt of compensation for residuals of a 
left ankle fracture with arthritis since 1979.  The 
disability has been evaluated at 20 percent since 1998.

In his January 2005 VA Form 9 (Appeal To Board Of Veterans' 
Appeals) the veteran alleges that his condition has worsened 
and increased in severity.  First, the veteran contends that 
if he steps onto the sidewalk or steps on something using the 
middle of his foot that his ankle will give way causing him 
to fall and to experience pain going up the side of his leg.  
Further, the veteran asserts that over the years he has 
experienced limitation of motion such that when he turns he 
has to make sure that he turns his foot first or his ankle 
will give way and cause him to fall.  Due to the severity of 
pain he is experiencing in his left ankle, he takes pain 
medication.  In addition, the veteran reports that he has a 
noticeable limp that will soon require him to use a cane for 
support.  The veteran alleges that the condition of his left 
ankle has made it difficult for him to walk, to use steps, 
and to stand for prolonged periods of time.  In short, he 
contends that the pain, stiffness, swelling, arthritis, and 
limited movement of the left ankle warrants a rating in 
excess of 20 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative or traumatic arthritis, established by x-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis). 

The veteran's service-connected left ankle disability is 
rated at 20 percent under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5271, pertaining to limitation of 
motion of the ankle. Under that code, a 10 percent rating is 
assigned for moderate limitation of motion.  A maximum 20 
percent rating is assigned for marked limitation of motion.  
Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2005).

Findings on recent VA orthopedic examinations discussed below 
indicate that the current 20 percent disability rating, which 
is the maximum rating that can be assigned under Diagnostic 
Code 5271, is appropriate in light of limitation of motion 
testing.

The February 2004 VA medical examination report indicated 
significant limitation of motion in the left ankle.  The 
examiner found: "Range of motion of the left ankle, active 
and passive - dorsiflexion 0 to 15 degrees active, 0 to 20 
degrees passive, pain after 15 degrees.  Plantar flexion 0 to 
35 degrees active, 0 to 45 degrees passive, and pain after 35 
degrees."  There was no instability or muscle atrophy.

The VA examination conducted in March 2005 verified that the 
veteran had marked limitation of motion in the left ankle.  
The examiner found: "The veteran can dorsiflex the ankle to 
about 10 degrees.  He can flex the ankle about 20 degrees.  
This is compared to flexion of about 60 on the right, and 
dorsiflexion of 20 degrees on the right.  The inversion and 
eversion and internal rotation and external rotation are 
normal on both ankles."

Accordingly, the severity of limitation of motion in the 
veteran's left ankle is appropriately rated at 20 percent, 
the maximum amount allowed under the provisions of Diagnostic 
Code 5271.

The Board has considered rating the veteran's ankle 
disability under other diagnostic codes for rating ankle 
disorders.  Since the findings on the exams do not include 
ankylosis, malunion, or astragalectomy, DC 5270 and DC's 
5272-5274 are not for application.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5271, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In short, the veteran's left ankle disorder is manifested by 
arthritis and marked limitation of motion and rated at 20 
percent under 5271.  This is the maximum rating provided 
under this DC and the left ankle disorder does not cause 
symptomatology that can otherwise be evaluated under any 
other DC.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A July 
2005 rating decision assigned a separate 10 percent rating 
for the postoperative scar on the veteran's ankle.  He has 
not disagreed with that rating, so the Board does not have 
the jurisdiction to address it any further.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim because 
the veteran's left ankle disorder warrants no higher than a 
20 percent rating.  As the preponderance of the evidence is 
against his increased rating claim, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  Accordingly, 
the claim is must be denied.

Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letters dated in January 2004 and May 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 2004 letter was sent prior to 
initial adjudication of the veteran's claim.  He was 
subsequently provided additional notice in the 2005 letter, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2005.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The May 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board notes that the RO never 
obtained the veteran's Social Security Administration (SSA) 
records.  A VA examination conducted in March 2005 noted that 
the veteran started receiving Social Security Disability in 
2003.  While the records supporting the SSA disability 
determination are not in the record, the Board finds that the 
medical records relied on by SSA are not relevant to the 
claim at hand.  These records are of little evidentiary value 
because the veteran has clearly stated that he is receiving 
disability benefits based on his cardiovascular condition.  
The veteran has not indicated that any additional evidence 
concerning the current condition of his left ankle is 
contained in the SSA records.  In light of the fact that 
there has been no indication by the veteran that any 
additional evidence concerning the current condition of his 
left ankle is available and not part of the claims file, the 
Board concludes that all available and potentially relevant 
evidence has been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded a VA examination in March 2005.  38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2005 
VA examination report is thorough and adequate upon which to 
base a decision.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an increased rating for residuals of fracture, 
left ankle, with degenerative joint disease, is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


